People v Mitchell (2015 NY Slip Op 07799)





People v Mitchell


2015 NY Slip Op 07799


Decided on October 27, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 27, 2015

Tom, J.P., Renwick, Andrias, Moskowitz, Manzanet-Daniels, JJ.


15980 5059/03

[*1] The People of the State of New York,	 Ind. Respondent,
vRobert Mitchell, Defendant-Appellant.


Office of the Appellate Defender, New York (Richard M. Greenberg of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadlin of counsel), for respondent.

Judgment of resentence, Supreme Court, New York County (Lewis Bart Stone, J.), rendered July 26, 2010, resentencing defendant to an aggregate term of 20 years, with 5 years' postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of post-release supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 27, 2015
CLERK